[Cite as State v. Watts, 2020-Ohio-1408.]




                                  IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                         CLARK COUNTY

 STATE OF OHIO                                   :
                                                 :
          Plaintiff-Appellee                     :    Appellate Case No. 2019-CA-56
                                                 :
 v.                                              :    Trial Court Case No. 2018-CR-775
                                                 :
 CASSANDRA WATTS                                 :    (Criminal Appeal from
                                                 :    Common Pleas Court)
          Defendant-Appellant                    :
                                                 :

                                            ...........

                                            OPINION

                              Rendered on the 10th day of April, 2020.

                                            ...........

JOHN M. LINTZ, Atty. Reg. No. 0097715, Assistant Prosecuting Attorney, Clark County
Prosecutor’s Office, 50 East Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

JOE CLOUD, Atty. Reg. No. 0040301, 3973 Dayton-Xenia Road, Beavercreek, Ohio
45432
      Attorney for Defendant-Appellant

                                            .............


WELBAUM, J.
                                                                                          -2-


       {¶ 1} Defendant-Appellant, Casandra Watts, appeals from a judgment of

conviction for felonious assault. On October 21, 2019, Watt’s assigned counsel filed a

brief under the authority of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967), indicating there were no issues with arguable merit to present on appeal.

Counsel raised no potential assignments of error.

       {¶ 2} On December 19, 2019, we notified Watts that her counsel found no

meritorious claims for review and granted her 60 days to file a pro se brief assigning any

errors. However, she did not file a pro se brief. We also filed an order on December

27, 2019, requiring the trial court to file the presentence investigation (“PSI”) report, the

victim impact statement, if any, and any other documents the trial court reviewed in

sentencing. The trial court complied with our order on January 7, 2020, by notifying this

court that no presentence investigation exists.

       {¶ 3} After reviewing the entire record and conducting our independent Anders

review, we find no issues with arguable merit for Watts to advance on appeal.

Accordingly, the judgment of the trial court will be affirmed.



                              I. Facts and Course of Proceedings

       {¶ 4} On November 26, 2018, the Clark County grand jury indicted Watts with one

count of felonious assault in violation of R.C. 2903.11 (A)(1), a felony of the second

degree.

       {¶ 5} Watts was tried by a jury on June 24-25, 2019. The jury found her guilty as

charged.

       {¶ 6} Watts was well represented by very experienced and highly competent trial
                                                                                         -3-


counsel. The evidence against Watts included a video of the assault and testimony of an

eyewitness called by the State. In defense, Watts called Diamond McNeil, her accomplice

and co-defendant, to testify. Also, Watts testified on her own behalf. The case was well

tried by the attorneys representing both sides.

       {¶ 7} Watts assaulted the victim at a Speedway gas station in Springfield, Clark

County, Ohio. Social media videos depicted Watts and co-defendant Diamond McNeil

attacking the victim. The videos showed them punching and kicking the victim multiple

times on the head and body while she was standing and also on the ground. State’s Ex.

8. The Speedway surveillance video showed Watts throwing the victim to the ground

and continuing to punch her. State’s Ex. 9. The victim was hospitalized in an intensive

care unit for three days, sedated and on a ventilator. She suffered a broken jaw and one

eye was bruised and swollen shut. The bruising took several months to heal. There was

testimony offered by the State that afterward, Watt’s was bragging about her part in the

attack on social media. Tr. 182-183. The victim had no memory of the attack.

       {¶ 8} Watt’s primary defense was that she was defending her friend, McNeil, and

that during an interlude in the fight, the victim spit on her.

       {¶ 9} The trial court gave the jury an instruction for aggravated assault as a lesser

included offense and self-defense. The self-defense instruction required the State to

prove the lack of self-defense beyond a reasonable doubt.

       {¶ 10} The Court scheduled disposition for June 28, 2019. At the hearing, Watts

filed a motion for acquittal under Crim.R. 29. The Court continued disposition to July 11,

2019 to allow the parties an opportunity to file memoranda. Both sides filed a

memorandum. The Court heard oral arguments and denied the Crim.R. 29 motion.
                                                                                       -4-


      {¶ 11} The Court then proceeded to the sentencing hearing. The Court sentenced

Watts to a two-year prison term and awarded jail time credit. On August 11, 2019, Watts

filed a pro se motion for judicial release. The Court overruled the motion on August 20.

      {¶ 12} Thereafter, Watts filed a timely notice of appeal.



                                 II. Discussion and Conclusion

      {¶ 13} In an Anders review, we are required to decide, “after a full examination of

all the proceedings,” whether an appeal is “wholly frivolous.” Anders, 386 U.S. at 744,

87 S. Ct. 1396, 18 L. Ed. 2d 493. See also Penson v. Ohio, 488 U.S. 75, 84-85, 109 S. Ct.
346, 102 L. Ed. 2d 300 (1988). Issues are not frivolous simply because the State “can be

expected to present a strong argument in reply.” State v. Pullen, 2d Dist. Montgomery

No. 19232, 2002-Ohio-6788, ¶ 4.      Instead, an issue will lack arguable merit “if on the

facts and law involved, no responsible contention can be made that it offers a basis for

reversal.” Id.

      {¶ 14} After conducting an independent review of the record pursuant to Anders,

we agree with Watt’s appellate counsel that, based on the facts and relevant law, there

are no issues with arguable merit to present on appeal.

      {¶ 15} Accordingly, the judgment of the trial court is affirmed.


                           .............



DONOVAN, J. and HALL, J., concur.
                            -5-



Copies sent to:

John M. Lintz
Joe Cloud
Cassandra Watts
Hon. Douglas M. Rastatter